Exhibit 10.49

 

MASTER REAFFIRMATION AND

AMENDMENT NO. 5 TO LOAN DOCUMENTS

 

THIS MASTER REAFFIRMATION AND AMENDMENT NO. 5 TO LOAN DOCUMENTS (this
“Amendment”) is made as of the 23rd day of October, 2015, by and among HIGHER
ONE, INC., a Delaware corporation (the “Borrower”), the Guarantors, the Lenders,
and BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and L/C
Issuer (the “Agent”). Unless otherwise defined herein, capitalized terms used
herein shall have the meanings ascribed to them in the Credit Agreement
described below.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower, the Guarantors, the Agent and the Lenders are parties to
that certain Credit Agreement, dated as of October 16, 2012 (the “Original
Credit Agreement”), as amended by that certain Master Reaffirmation and
Amendment No. 1 to Loan Documents, dated as of March 28, 2013 (the “First
Amendment”), as further amended by that certain Master Reaffirmation and
Amendment No. 2 to Loan Documents, dated as of November 4, 2013 (the “Second
Amendment”), as further amended by that certain Master Reaffirmation and
Amendment No. 3 to Loan Documents, dated as of February 12, 2015 (the “Third
Amendment”), and as further amended by that certain Master Reaffirmation and
Amendment No. 4 to Loan Documents, dated as of June 17, 2015 (the “Fourth
Amendment” and, together with the Original Credit Agreement, the First
Amendment, the Second Amendment, the Third Amendment and the Fourth Amendment,
collectively, as the same may be amended, modified, extended, restated, replaced
or otherwise supplemented from time to time, the “Credit Agreement”);

 

WHEREAS, as collateral security for all Obligations to the Lenders, the Borrower
and each Guarantor has granted to the Agent for the ratable benefit of the
Secured Parties a lien on and security interest in all of their respective
assets pursuant to, and as more particularly described in, the Collateral
Documents;

 

WHEREAS, the Borrower and the Guarantors (collectively, the “Obligors”) have
requested that the Agent and the Lenders amend certain provisions of the Credit
Agreement; and

 

WHEREAS, the Lenders are willing to make such amendments to the Credit
Agreement, in accordance with and subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and agreements set forth herein
(which are incorporated herein as though fully set forth below, by this
reference thereto) and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, each of the undersigned agrees
as follows:

 

 
 

--------------------------------------------------------------------------------

 

 

1.            Acknowledgments, Affirmations and Representations and Warranties.

 

(a)           The Obligors acknowledge, affirm, represent and warrant that:

 

(i)     All of the statements contained herein are true and correct and that
each understands that the Lenders and the Agent are relying on the truth and
completeness of such statements to enter into this Amendment.

 

(ii)     The Obligors are legally and validly indebted to the Lenders by virtue
of the Facility and the Loan Documents to which they are a party and there is no
defense, offset or counterclaim with respect to any of the Obligations of the
Obligors under the Loan Documents or independent claim or action against the
Lenders or the Agent of any kind or nature with respect to the Obligations
existing as of the date hereof or any of the Loan Documents to which they are a
party, any action previously taken or not taken by the Lenders or the Agent with
respect thereto, or any Lien on Collateral in connection therewith to secure the
Obligations.

 

(iii)     Each of the Obligors has the power and authority to enter into, and
has taken all necessary corporate or company action to authorize, this Amendment
and the transactions contemplated hereby, and this Amendment has been duly
executed and delivered by each Obligor and is a valid and binding obligation of
each Obligor, enforceable against each Obligor in accordance with its terms.

 

(iv)     All representations, warranties and covenants contained in, and
schedules and exhibits to, the Credit Agreement, the Guaranty and the other Loan
Documents are true and correct in all material respects (without duplication of
any materiality standard set forth in any such representation, warranty or
covenant) on and as of the date hereof, except to the extent that such
representations and warranties specifically relate to an earlier date, in which
case they shall be true and correct in all material respects (without
duplication of any materiality standard set forth in any such representation,
warranty or covenant) as of such earlier date, and are incorporated herein by
reference and are hereby remade and reaffirmed.

 

(v)     No Event of Default currently exists under the Credit Agreement, the
Guaranty or any of the other Loan Documents and no condition exists which would
constitute a default or an event of default under the Credit Agreement or any of
the other Loan Documents but for the giving of notice or passage of time, or
both.

 

(vi)     Except for matters specifically addressed in the Third Amendment, there
has been no event or circumstance since the date of the closing of the Credit
Agreement on October 16, 2012 that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect.

 

(vii)     The consummation of the transactions contemplated hereby is not
prevented or limited by, nor does it conflict with or result in a breach of
terms, conditions or provisions of any Obligor’s Organization Documents or any
evidence of indebtedness, agreement or instrument of whatever nature to which
any Obligor is a party or by which it is bound, does not constitute a default
under any of the foregoing and does not violate any federal, state or local law,
regulation or order or any order of any court or agency which is binding upon
any Obligor.

 

(viii)     No consents, licenses or approvals are required from any Governmental
Authority or any other Person in connection with the execution, delivery and
performance by any of the Obligors and the validity against any of the Obligors
of this Amendment other than those already obtained.

 

 
2 

--------------------------------------------------------------------------------

 

 

(ix)     The Obligors are not in default in the payment or performance of any
other obligations or liabilities relating to Indebtedness to any other Person,
including, without limitation, any other financial institution, and all payments
due to any other creditors of any of the Obligors are current and not past due.

 

2.            Amendments to Credit Agreement and Other Loan Documents.

 

(a)        Any and all references in any Loan Document to the Credit Agreement
(howsoever defined) shall mean the Credit Agreement, as amended and modified by
this Amendment.

 

(b)        Section 1.01 of the Credit Agreement, entitled “Defined Terms,” is
hereby amended by deleting the definitions of “Commitment” and “Permitted
Transfer” in their entirety and by replacing them with the respective
replacement definitions set forth below:

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01, (b) purchase participations in
L/C Obligations, and (c) purchase participations in Swingline Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01(b) under the caption
“Commitment” applicable for such date or opposite such caption in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. Subject to any other adjustments set forth in this Agreement,
including, without limitation, any Facility Reduction described in Section 2.16
hereof, the Commitment of all of the Lenders shall be: (i) $75,000,000 on the
Amendment No. 5 Effective Date through June 29, 2016; (ii) $65,000,000 on June
30, 2016 through December 30, 2016; and (iii) $55,000,000 on December 31, 2016
through the Maturity Date. For the avoidance of doubt, any Facility Reduction
shall be in addition to the reductions in the Commitment described in the
immediately preceding sentence.

 

“Permitted Transfer” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof; (d) licenses,
sublicenses, leases or subleases granted to others in the ordinary course of
business and not interfering in any material respect with the business of
Holdings, the Borrower and their Subsidiaries; (e) the sale or disposition of
Cash Equivalents for fair market value in the ordinary course of business; and
(f) the sale of the Campus Labs Assets pursuant to the Asset Purchase Agreement
so long as the consummation of the Campus Labs Sale occurs on or before November
30, 2015.

 

 
3 

--------------------------------------------------------------------------------

 

 

(c)     Section 1.01 of the Credit Agreement, entitled “Defined Terms,” is
hereby amended by adding the following new definitions in their appropriate
alphabetical order:

 

“Amendment No. 5” means that certain Master Reaffirmation and Amendment No. 5 to
Loan Documents, dated as of October 23, 2015, by and among the Borrower, the
Guarantors, the Lenders party thereto and Bank of America, as Administrative
Agent, Swingline Lender and L/C Issuer.

 

“Amendment No. 5 Effective Date” has the meaning specified in Amendment No. 5.

 

“Asset Purchase Agreement” means that certain Asset Purchase Agreement between
the Borrower and the Purchaser dated as of October 14, 2015 pursuant to which
the Borrower has agreed to sell and the Purchaser has agreed to buy the Campus
Labs Assets as more particularly described in, and subject to the terms of, such
Asset Purchase Agreement.

 

“Campus Labs Assets” means those assets sold, or to be sold, by the Borrower to
the Purchaser pursuant to, and as described in, the Asset Purchase Agreement.

 

“Campus Labs Closing Date” means the date on which the sale of the Campus Labs
Assets is consummated pursuant to the terms of the Asset Purchase Agreement.

 

“Campus Labs Sale” means the sale by the Borrower of the Campus Labs Assets as
more particularly set forth in, and pursuant to the terms of, the Asset Purchase
Agreement.

 

“Purchaser” means CL NewCo, Inc., a Delaware corporation.

 

“Campus Labs Reduction” has the meaning specified in Section 2.18.

 

“Campus Labs Reduction Amount” has the meaning specified in Section 2.18.

 

 

(d)         Article II of the Credit Agreement, entitled “COMMITMENTS AND CREDIT
EXTENSIONS,” is hereby amended by adding the following new section at the end of
such Article II (immediately after Section 2.17):

 

“2.18     Campus Labs Reduction. Notwithstanding anything to the contrary
contained herein, on the later to occur of (a) the Amendment No. 5 Effective
Date, and (b) the Campus Labs Closing Date, the Borrower shall pay down the then
Outstanding Amount of all Revolving Loans (the “Campus Labs Reduction”) by an
amount equal to $30,000,000 (the “Campus Labs Reduction Amount”). The Campus
Labs Reduction is not a permanent reduction and, to the extent the Borrower
otherwise has undrawn availability under the Commitment (after giving effect to
any Settlement Reserve Amount requirement, any Facility Reduction and any other
limitations set forth in this Agreement), the Borrower may re-borrow all or any
portion of the Campus Labs Reduction Amount.

 

 
4 

--------------------------------------------------------------------------------

 

 

(e)      Section 7.11 of the Credit Agreement, entitled “Financial Covenants,”
is hereby amended by deleting subsection (a) appearing therein in its entirety
and by substituting the following in lieu thereof:

 

“(a)     Minimum EBITDA. Permit the Consolidated EBITDA as of the end of any
Measurement Period ending as of the end of any fiscal quarter of the Borrower
set forth below to be less than the amount set forth below opposite such period:

 

Measurement Period Ending

Minimum EBITDA

September 30, 2015

$40,000,000

December 31, 2015 and each fiscal quarter thereafter

$25,000,000

 

(f)     Section 7.11 of the Credit Agreement, entitled “Financial Covenants,” is
hereby further amended by deleting subsection (b) appearing therein in its
entirety and by substituting the following in lieu thereof:

 

“(b)     Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as
of the end of any Measurement Period ending as of the end of any fiscal quarter
of the Borrower set forth below to be greater than the ratio set forth below
opposite such period:

 

Measurement Period Ending

Maximum Consolidated Leverage Ratio

September 30, 2015

2.75-to-1.00

December 31, 2015 and each fiscal quarter thereafter

2.00-to-1.00

 

(g)     The Credit Agreement is hereby amended by deleting Schedule 1.01(b) in
its entirety and by substituting therefor the schedule attached hereto as
Schedule 1.01(b).

 

3.            Reaffirmation of Obligors; Representations of Obligors. The
Obligors, as makers, debtors, assignors, obligors, guarantors, or in other
similar capacity in which they incur obligations to the Agent or the Lenders
under any of the Loan Documents or otherwise, hereby ratify and reaffirm all of
their respective payment and performance obligations, contingent or otherwise,
under each of the Loan Documents to which they are a party and, to the extent
they granted liens or mortgages on or security interests in any of their
properties pursuant to any Collateral Document as security for the Obligations
under or with respect to the Credit Agreement and the other Loan Documents,
hereby ratify and reaffirm such grant of liens, mortgages and security interests
and confirm and agree that with respect to liens and security interests on any
right, title and interest of the Obligors in any personal property granted
pursuant to a security agreement or otherwise, such liens and security interests
hereafter secure all of the Obligations, including without limitation, the
Obligations arising under the Revolving Loans, in each case as if each reference
in such Collateral Document to the obligations secured thereby are construed to
hereafter mean and refer to such Obligations (including, without limitation, the
Revolving Loans) under the Credit Agreement and other Loan Documents, as hereby
amended. Each Guarantor acknowledges, affirms and agrees that all Obligations of
the Borrower to the Lenders and the Agent have been guaranteed by such
Guarantors pursuant to the terms of the Guaranty, including, without limitation,
those Obligations arising under the Revolving Loans. The Obligors acknowledge
that each of the Loan Documents to which they are a party remain in full force
and effect, continue to apply to the Obligations, including, without limitation,
the Obligations arising under the Revolving Loans, and are hereby ratified and
confirmed. The execution of this Amendment shall not operate as a novation,
waiver of any right, power or remedy of the Lenders or the Agent nor constitute
a waiver of any provision of any of the Loan Documents. The Obligors agree and
acknowledge that this Amendment shall be deemed a Loan Document.

 

 
5 

--------------------------------------------------------------------------------

 

 

4.            Conditions to Effectiveness. This Amendment shall be deemed
effective as of the day and year set forth above (the “Amendment No. 5 Effective
Date”) upon satisfaction (or waiver) of the following conditions (in each case,
in form and substance reasonably acceptable to the Agent) on or prior to October
23, 2015:

 

(a)     The Agent shall have received a copy of this Amendment duly executed by
each Obligor, the Lenders and the Agent, in form and substance reasonably
satisfactory to the Agent.

 

(b)     The Agent shall have received a fully executed copy of the Asset
Purchase Agreement together with all exhibits and schedules thereto, in form and
substance reasonably satisfactory to the Agent.

 

(c)     The representations and warranties of the Obligors contained herein
shall be true and correct in all material respects unless qualified by
materiality in which case such representations and warranties shall be true and
correct.

 

(d)     There shall exist no Default or Event of Default.

 

(e)     If necessary to cause the Outstanding Amount of all Revolving Loans on
the Amendment No. 5 Effective Date to be less than the maximum Commitment amount
under the Credit Agreement, as amended by this Amendment, the Borrower shall
have paid-down the principal balance of the outstanding Revolving Loans by an
amount sufficient to cause all outstanding Revolving Loans not to exceed such
amended Commitment.

 

(f)     The Agent shall have received from the Borrower, for the account of the
Lenders (including Bank of America), the Upfront Fee (as defined below).

 

(g)     The Agent shall have received from the Borrower such other fees and
expenses that are due and payable in connection with the consummation of the
transactions contemplated hereby and Agent’s counsel shall have received from
the Borrower payment of all outstanding fees and expenses previously incurred
and all fees and expenses reasonably incurred in connection with this Amendment.

 

(h)     The Agent shall have received an opinion or opinions of outside counsel
for the Obligors, dated as of the Amendment No. 5 Effective Date and addressed
to the Agent and the Lenders, which shall include opinions regarding this
Amendment and the transactions contemplated by the Asset Purchase Agreement and
which shall otherwise be in form and substance reasonably satisfactory to the
Agent.

 

 
6 

--------------------------------------------------------------------------------

 

 

(i)     The Obligors shall have delivered to the Agent such other supporting
documents, authorizing resolutions (including any required shareholder
approvals), lien searches, and certificates as the Agent, the Lenders or their
respective counsel may reasonably request with respect to the transactions
contemplated by this Amendment and with respect to the Campus Labs Sale.

 

(j)     The Obligors shall have delivered, or caused to be delivered, to the
Agent copies of the written consent of any Governmental Authority or any other
Person that may be required in connection with the execution, delivery and
performance by the Obligors of the transactions contemplated by this Amendment
and the Asset Purchase Agreement.

 

(k)     All other documents, legal and regulatory matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Agent and its counsel.

 

For purposes of determining compliance with the conditions specified in this
Section 4, the Agent’s and any Lender’s execution and delivery of this Amendment
shall be deemed to constitute their approval and acceptance of, or its
satisfaction with, each document or other matter required under this Section 4
to be approved by or reasonably acceptable or satisfactory to the Agent and/or
any such Lender.

 

5.            Additional Covenants and Agreements

 

(a)     The Obligors hereby represent and warrant to the Agent and the Lenders
that the Campus Labs Assets do not constitute all or substantially all of the
assets of the Borrower. Accordingly, the parties agree that the Disposition of
the Campus Labs Assets pursuant to the terms of the Purchase and Sale Agreement,
so long as such Disposition occurs on or before November 30, 2015, does not
constitute a Disposition of all or substantially all of the assets of the
Borrower.

 

(b)     The Obligors hereby agree that the Asset Purchase Agreement in the form
provided to the Agent on October 14, 2015 shall not be amended, supplemented or
otherwise modified without the prior written consent of the Agent; provided
however, that, immaterial changes to the Transitions Services Agreement provided
to the Agent on October 14, 2015 can be made without consent of the Agent. 

 

6.     Upfront Fee. In consideration of the agreement by each of the undersigned
Lenders to enter into this Amendment and extend other accommodations
contemplated hereunder, the Borrower shall pay to the Agent, for the account of
each Lender (including Bank of America), in addition to other fees payable under
the Credit Agreement and the other Loan Documents, an amendment fee equal to
0.50% of the aggregate Commitments of all of the Lenders immediately after to
giving effect to this Amendment (the “Upfront Fee”). For the avoidance of doubt,
each Lender’s ratable portion of the Upfront Fee shall be equal to 0.50% of such
Lender’s Commitment with respect to the amended $75,000,000 credit facility. The
Upfront Fee shall be deemed fully earned as of the Amendment No. 5 Effective
Date and shall be nonrefundable for any reason whatsoever.

 

 
7 

--------------------------------------------------------------------------------

 

 

7.     Expenses, Etc. Without limitation of the amounts payable by the Obligors
under the Credit Agreement and other Loan Documents, the Obligors agree to pay
all reasonable legal fees and expenses of the Agent and the Lenders incurred in
connection with the preparation, negotiation and execution of this Amendment and
the other documents executed and/or delivered in connection herewith.

 

8.     Successors and Assigns. This Amendment shall be binding upon the Obligors
and upon their respective heirs, administrators, successors and assigns, and
shall inure to the benefit of the Lenders and the Agent and their respective
successors and assigns. The successors and assigns of such Persons shall
include, without limitation, their respective receivers, trustees, or
debtors-in-possession.

 

9.     Further Assurances. The Obligors hereby agree from time to time, as and
when requested by the Agent or any of the Lenders, to execute and deliver or
cause to be executed and delivered all such documents, instruments and
agreements and to take or cause to be taken such further or other action as the
Agent or any of the Lenders may reasonably deem necessary or desirable in order
to carry out the intent and purposes of this Amendment and the Loan Documents.

 

10.     Severability. Wherever possible, each provision of this Amendment shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Amendment shall be prohibited by or invalid under
such law, such provision shall be ineffective to the extent of such prohibition
or invalidity without invalidating the remainder of such provision or the
remaining provisions of this Amendment.

 

11.     Entirety. This Amendment and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereto.

 

12.     Execution in Counterparts; Electronic Execution. This Amendment may be
executed in any number of counterparts, each of which when so executed and
delivered shall be an original, but all of which shall constitute one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Amendment or any other document required to be delivered hereunder, by fax
transmission or e-mail transmission (e.g. “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Amendment. Without limiting
the foregoing, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.

 

13.     No Actions, Claims, Etc. As of the date hereof, each of the Obligors
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Agent, the Lenders, or the Agent’s or the
Lenders’ respective officers, employees, representatives, agents, counsel or
directors arising from any action by such Persons, or failure of such Persons to
act under the Credit Agreement on or prior to the date hereof.

 

 
8 

--------------------------------------------------------------------------------

 

 

14.     Section Headings. The section headings herein are for convenience of
reference only, and shall not affect in any way the interpretation of any of the
provisions hereof.

 

15.     Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR
CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING
OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

16.     Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 11.14 and 11.15 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

17.     General Release. In consideration of the Agent’s willingness to enter
into this Amendment, on behalf of the Lenders, each Obligor hereby releases and
forever discharges the Agent, the L/C Issuer, the Swingline Lender, the Lenders
and the Agent’s, the L/C Issuer’s, the Swingline Lender’s, and the Lenders’
respective predecessors, successors, assigns, officers, managers, directors,
employees, agents, attorneys, representatives, and affiliates (hereinafter all
of the above collectively referred to as the “Bank Group”), from any and all
known claims, counterclaims, demands, damages, debts, suits, liabilities,
actions and causes of action of any nature whatsoever, including, without
limitation, all claims, demands, and causes of action for contribution and
indemnity, whether arising at law or in equity, whether liability be direct or
indirect, liquidated or unliquidated, whether absolute or contingent, foreseen
or unforeseen, and whether or not heretofore asserted, which any Obligor may
have or claim to have against any of the Bank Group in any way related to or
connected with the Loan Documents and the transactions contemplated thereby.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

 

 
9 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Amendment has been duly executed by each of the
undersigned as of the day and year first set forth above.

 

 

HIGHER ONE, INC., as the Borrower

 

By: /s/ Marc Sheinbaum                                      

Name: Marc Sheinbaum

Title: President and CEO

 

 

HIGHER ONE HOLDINGS, INC., as a

Guarantor

 

By: /s/ Marc Sheinbaum                                      

Name: Marc Sheinbaum

Title: President and CEO

 

 

HIGHER ONE REAL ESTATE, INC., as

a Guarantor

 

By: /s/ Marc Sheinbaum                                      

Name: Marc Sheinbaum

Title: President and CEO

 

 

HIGHER ONE REAL ESTATE SP,

LLC, as a Guarantor

 

By: /s/ Marc Sheinbaum                                      

Name: Marc Sheinbaum

Title: President and CEO

 

 

HIGHER ONE MACHINES, INC., as a

Guarantor

 

By: /s/ Marc Sheinbaum                                      

Name: Marc Sheinbaum

Title: President and CEO

 

 
 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as
Administrative Agent

 

By: /s/ Gerund N. Gore                                         

Name: Gerund N. Gore                                          

Title: Assistant Vice President                           

 

 
 

--------------------------------------------------------------------------------

 

 

BANK OF AMERICA, N.A., as a Lender,

L/C Issuer and Swingline Lender

 

 

By: /s/ Christopher T. Phelan                              

Name: Christopher t. Phelan                                

Title: Senior Vice President                                 

 

 
 

--------------------------------------------------------------------------------

 

 

CITIZENS BANK, N.A., formerly known

as RBS Citizens, N.A., as a Lender

 

By: /s/ Glenn T. Gampbell                                    

Name: Glenn T. Gampbell                                     

Title: Senior Vice President                                 

 

 
 

--------------------------------------------------------------------------------

 

 

BANK OF MONTREAL – CHICAGO

BRANCH, as a Lender

 

By: /s/ Daniel Ryan                                               

Name: Daniel Ryan                                               

Title: Vice President                                              

 

 
 

--------------------------------------------------------------------------------

 

 

WEBSTER BANK, N.A., as a Lender

 

By: /s/ Michelle L. Lynch                                    

Name: Michelle L. Lynch                                     

Title: Vice President                                              

 

 
 

--------------------------------------------------------------------------------

 

 

WELLS FARGO BANK, N.A., as a 

Lender

 

By: /s/ Barbara A. Keegan                                   

Name: Barbara A. Keegan                                   

Title: Senior Vice President                                 

 

 
 

--------------------------------------------------------------------------------

 

 

FIFTH THIRD BANK, as a Lender

 

By: /s/ Gregory R. Bajt                                         

Name: Gregory R. Bajt                                          

Title: Vice President                                              

 

 
 

--------------------------------------------------------------------------------

 

 

SANTANDER BANK, N.A., formerly

known as Sovereign Bank, N.A., as a

Lender

 

By: /s/ Paul Larsen                                                

Name: Paul Larsen                                                

Title: Senior Vice President                                 

 

 
 

--------------------------------------------------------------------------------

 

 

BOF HOLDINGS IV, LLC, as a Lender

 

By: /s/ Richard Siegel                                           

Name: Richard Siegel                                            

Title: Authorized Signatory                                 

 

 
 

--------------------------------------------------------------------------------

 

 

BARCLAYS BANK PLC, as a Lender

 

By: /s/ Luke Syme                                                 

Name: Luke Syme                                                  

Title: Assistant Vice President                           

 

 
 

--------------------------------------------------------------------------------

 

 

FIRST NIAGARA BANK, N.A., as a

Lender

 

By: /s/ Dante Fazzina                                            

Name: Dante Fazzina                                            

Title: Vice President                                              

 